Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 17, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of US Patent No 11,043,021 in view of Lebovitz (Pub No. US 2015/0325044 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
17
20






11,043,021
Claim(s) 1
1
9




 
 


As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 11,043,021.  For example, each claim has similar elements such as establishing a 3D environment space with a viewpoint, receiving a material selection to apply, establishing a 2D material space, mapping groups of vertices for faces that share the same normal, and texture tiles.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  
	It is noted that claim 1 in the instance invention claims determining an anchor point within the environmental space from which to replicate the tile.  Claim 1 of US Patent 11,043,021 does not claim this feature.  Lebovitz teaches that this feature was known in the prior art, e.g. please see Lebovitz in the 2nd half of paragraph [0005] where they refer to “The example techniques described herein provide a process for repeating a new texture image pattern across portions of an arbitrary 3D polygonal mesh model given a starting point and orientation while preserving shading captured in its original texture image and allowing the mesh to be non-uniformly scaled from the state it was in when its texture map was created”.  In this instance, the “starting point” corresponds to the claimed “anchor point” because this is the point in which the new texture image pattern is generated and positioned from.  The texture is replicated in paragraph [0005] of Lebovitz where they refer to repeating a new texture image pattern across portions of the mesh model where the repeating occurs by replicating the tile pattern across a surface.  Lebovitz teaches that these repeating texture image patterns include texture tiles as well, e.g. please see Lebovitz in the middle of [0079] where they refer to “… The parametric basis defines the starting point and orientation of the texture tiling to be created. (5) Select an image tile T.sub.t to be used for the new surface pattern for the model” and Lebovitz in [0039] “’Image tile’ means an image that is meant to be repeated in a pattern to generate a surface texture”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an anchor point within the environmental space from which to replicate the tile as taught by Lebovitz with claim 1 of US Patent 11,043,021.  This start point mathematically helps algorithm and image processing program to determine where the initial tile should be placed and geometrically where additional replicated texture tiles should be placed to create the pattern across the surface with respect to the starting position for the replicated tiles in order to create the repeating texture pattern.

As per independent claim 20 in the instant invention, this claim is rejected under double patenting with claim 9 of US Patent 11,043,021.  The reasons and rationale for the double patenting rejection of independent claim 20 in the instant invention with claim 9 of US Patent 11,043,021 is similar to that provided above with respect to independent claim 1 in the instant invention.


Allowable Subject Matter
	Claims 2-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Everitt (NPL Doc, “Projective Texture Mapping”) and the NPL Video Titled “Game level texturing: Projection (Part 4/5)” show some texture mapping features such as techniques to applying a material to an object including projective texturing.  These prior art references were also used in the parent case.  Everitt on the 1st page in the 1st paragraph under the “Introduction section” shows material space as texture coordinates used for a material and applies a material to an object as well.  The NPL Video shows some graphical user interface tools for applying textures and materials to surfaces in the 3D environment space to a plurality of objects.
Priem et al. (US Patent No. 6,191,794 B1): Shows texture scaling features in col 3, lines 29-37.  Chandrasekaran et al. (US 2019/0275434 A1) teaches of game development application features in [0022] and [0039] and was also cited in the parent application and is mentioned in the disclosure of the present invention.  Baszucki et al. (US Pub 2006/0258447 A1) shows a game publishing service feature in [0024] similar to features mentioned in the disclosure of the present invention.  Maillot et al. (CUS Pub 2010/0037205 A1) shows a user selection feature for selecting from a plurality of materials in [0031].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571) 272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612